DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan W. Smith, Esq., on August 11, 2022.

Please amend claim 1 as follows.

1.  (Currently Amended)  A current sensor configured to measure a current value of a current flowing through each of a first conductor, a second conductor, and a third conductor, the current sensor comprising:
a first magnetic detection unit provided with a detection surface that detects a magnetic flux density on a first conductor side of the second conductor and the third conductor, the first magnetic detection unit configured to output a first detection result 
a second magnetic detection unit provided with a detection surface that detects a magnetic flux density on a second conductor side of the first conductor and the third conductor, the second magnetic detection unit configured to output a second detection result 
a third magnetic detection unit provided with a detection surface that detects a magnetic flux density on a third conductor side of the first conductor and the second conductor, the third magnetic detection unit configured to output a third detection result 
a first amplification factor correction unit configured to correct a first amplification factor 
a second amplification factor correction unit configured to correct a second amplification factor ambient temperature;
a third amplification factor correction unit configured to correct a third amplification factor ambient temperature;
a first amplifier configured to amplify the first detection result based on a corrected first amplification factor and output an amplified first detection result as a first amplified signal;
a second amplifier configured to amplify the second detection result based on a corrected second amplification factor and output an amplified second detection result as a second amplified signal;
a third amplifier configured to amplify the third detection result based on a corrected third amplification factor and output an amplified third detection result as a third amplified signal;
a first influence degree correction unit indicating an influence degree of the magnetic field generated by the current flowing through each of the second conductor and the third conductor with respect to the first detection result and configured to correct a first influence degree 
a second influence degree correction unit indicating an influence degree of the magnetic field generated by the current flowing through each of the first conductor and the third conductor with respect to the second detection result and configured to correct a second influence degree 
a third influence degree correction unit indicating an influence degree of the magnetic field generated by the current flowing through each of the first conductor and the second conductor with respect to the third detection result and configured to correct a third influence degree 
a first correction unit configured to correct the first amplified signal based on a corrected first influence degree, the second amplified signal, and the third amplified signal;
a second correction unit configured to correct the second amplified signal based on a corrected second influence degree, the first amplified signal, and the third amplified signal; and
a third correction unit configured to correct the third amplified signal based on a corrected third influence degree, the first amplified signal, and the second amplified signal.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-3 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2019/0346528 to Dang et al. discloses differential current sensing;
	United States Patent App. Pub. No. 2019/0317136 to Roberts et al. discloses sensing motor current; and
	United States Patent App. Pub. No. 2019/0113550 to Hong discloses a hall sensor apparatus with temperature measurement function.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A current sensor configured to measure a current value of a current flowing through each of a first conductor, a second conductor, and a third conductor, the current sensor comprising . . . a first influence degree correction unit indicating an influence degree of the magnetic field generated by the current flowing through each of the second conductor and the third conductor with respect to the first detection result and configured to correct a first influence degree set in advance; a second influence degree correction unit indicating an influence degree of the magnetic field generated by the current flowing through each of the first conductor and the third conductor with respect to the second detection result and configured to correct a second influence degree set in advance; a third influence degree correction unit indicating an influence degree of the magnetic field generated by the current flowing through each of the first conductor and the second conductor with respect to the third detection result and configured to correct a third influence degree set in advance;"
	in combination with all other limitations.

Claims 2-3 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
8/12/2022